Citation Nr: 1423261	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  09-42 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from February 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional medical development is necessary before the Board can adjudicate the Veteran's claim.  

In May 2009, the Veteran submitted a letter that the RO interpreted as an informal claim seeking entitlement to service connection for hypertension.  The Veteran has maintained that his hypertension was due to his active duty service.  See July 2009 Notice of Disagreement.  In support of his claim, he has submitted a January 2010 letter from his private doctor, which states that he is being treated for hypertension, Type II diabetes mellitus, and PTSD.  The private doctor stated his belief that the Veteran's PTSD "is clearly a major driving force for his hypertension and in my mind should be covered through the VA."

In its May 2014 brief, the Veteran's representative requested that the Veteran be afforded a VA examination to determine the etiology of his hypertension.  The representative suggests that the Veteran should be granted service connection for hypertension that is secondary to either his service-connected PTSD or ischemic heart disease.  

The Veteran's medical records show that he is presently diagnosed with hypertension.  A March 2009 VA examination included an opinion that hypertension was not due to or aggravated by the Veteran's service-connected diabetes, in part because the diagnosis of hypertension pre-dated the diagnosis of diabetes.  That opinion is inadequate for the question of aggravation as the fact that hypertension pre-dated diabetes is not relevant to that point.  Another opinion is required.  38 C.F.R. § 3.159(c)(4) (2013). 

To date, there has been no opinion as to whether the Veteran's hypertension is related to active duty service or caused or aggravated by his service-connected PTSD or ischemic heart disease.  Given the contentions made by the Veteran and his representative, as well as the January 2010 private doctor's letter indicating a link between the Veteran's hypertension and his service-connected PTSD, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension before the Board can properly adjudicate the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

On remand, any outstanding treatment records should be obtained.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for hypertension since service.  After securing the necessary release, obtain these records and associate with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension, to include whether it was incurred in service or is caused or aggravated by a service-connected disability.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following questions:

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was incurred in or aggravated by service?

(b) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's hypertension was caused by his service-connected disabilities, which include PTSD and ischemic heart disease?

(c) Is it at least as likely as not that the Veteran's hypertension was aggravated by his service-connected disabilities, which include PTSD and ischemic heart disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) and be afforded an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



